DETAILED ACTION
In response to communication filed on 7 March 2022, claims 1, 3, 4, 8, 11, 15 and 18 are amended. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Objections”, filed 7 March 2022, based on the amendments to the claims, the objections are modified below.  

Applicant’s arguments, see “Claim Rejections – 35 U.S.C. § 103”, filed 7 March 2022, the arguments have been considered but are not persuasive since they are related to newly added limitations that are addressed in the rejection below.  

Claim Objections
Claims 10 and 17 are objected to because of the following informalities:  
Claim 10 recites “grant ownership” should read as --grant the ownership-- since it appears to be a typographical error that may cause antecedent basis issues.
Claim 17 recites “granting ownership” should read as --granting the ownership-- since it appears to be a typographical error that may cause antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites claim limitations “where the votes are generated by the peer nodes based on volume locations of the cluster group which are identified by the peer nodes from distributed metadata stored on the blockchain” and also recites that “updating, via the blockchain, the distributed metadata with information about a new owner of the cluster group”. Upon review of the specification, it does not appear to mention that the votes are generated based on volume locations of the cluster group identified from the distributed metadata. Also, specification does not appear to mention that the metadata information is updated to include the new owner of the cluster group information. As a result, there appears to be a lack of support for the newly added limitations.
Claims 2-7 are rejected since they inherit this deficiency from claim 1.

Claims 8 and 15 incorporate substantively all the limitations of claim 1 in an apparatus  and computer-readable medium form and are rejected under the same rationale.

Claims 9-14 are rejected since they inherit this deficiency from claim 8.

Claims 16-20 are rejected since they inherit this deficiency from claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bulleit et al. (US 2018/0060496 A1, hereinafter “Bulleit”) in view of Vieyra (US 2019/0251295 A1, hereinafter “Vieyra”) further in view of Mueller et al. (US 2012/0239814 A1, hereinafter “Mueller”).

Regarding claim 1, Bulleit teaches
A method, comprising: (see Bulleit, [0034] “method for requesting and receiving certified self-sovereign identity credentials”).
connecting a plurality of application instances of a plurality of storage nodes to a blockchain (see Bulleit, Fig.1; [0057] “The environment 100 may include blockchain system(s) 180 that may be configured to maintain a healthcare blockchain to enable the functionality”; [0059] “the blockchain system(s) 180 may be configured to send and/or receive messages with other entities and/or applications operating on one or more other entities”; [0088] “interactions between a client system 104, application store system(s) 122, application download system(s) 120, value-added certificate authorization system(s)) 160, and blockchain system(s) 180”).
detecting, by the blockchain (see Bulleit, [0060] “the blockchain system(s) 180 may be configured to determine”, [0186] “blockchain system(s) 180, such as via the one or more network(s) 110”) from the plurality of application instances connected (see Bulleit, Fig. 4 – the request is passed on from the Application store systems 122 to Blockchain systems 180; [0090] “If the request is to the application store system(s) 122, then, at 404, the client system 104 may be redirected to… may request verification of the user's access to the healthcare blockchain”). 
generating, via a blockchain consensus performed by peer nodes of the blockchain,… (see Bulleit, (see Bulleit, [0062] “variety of methods, such as voting among peer nodes to determine which candidates should be admitted into the healthcare blockchain”; [0105] “new permissions may be added to the healthcare blockchain… subject the permissions conditions stipulated with the modified permissions… private, or permissioned, blockchains of the sort to used in the healthcare blockchain system is the ability for the consensus participating nodes”) and grants ownership of healthcare blockchain (see Bulleit, [0205] “may have been granted permissions to a variety of HIRs associated with the applications arrayed in the vertical axis gallery 1600”) based on votes of the peer nodes of the blockchain, where the votes are generated by the peer nodes (see Bulleit, [0062] “variety of methods, such as voting among peer nodes to determine which candidates should be admitted into the healthcare blockchain”; [0105] “new permissions may be added to the healthcare blockchain… subject the permissions conditions stipulated with the modified permissions… private, or permissioned, blockchains of the sort to used in the healthcare blockchain system is the ability for the consensus participating nodes”). 
granting the ownership related to healthcare blockchain… (see Bulleit, [0205] “may have been granted permissions to a variety of HIRs associated with the applications arrayed in the vertical axis gallery 1600”) to a subsystem for a specific application of the healthcare (see Bulleit, [0110] “If the particular healthcare data has more than one permission pertaining to specific resource for the CSI to a specific application”). 
a new owner of the healthcare blockchain (see Bulleit, [0103] “The new permission requests and/or changes to the current permissions for the particular HIR may be coded in one or more messages”).
Bulleit does not explicitly teach connecting to a blockchain via a blockchain application programming interface (API); application instances connected via the blockchain API; occurrence of a split-brain among storage nodes of a cluster group that includes the plurality of storage nodes; generating a tie-breaking decision which resolves the occurrence of the split-brain among the storage nodes of the cluster group and grants ownership of the cluster group to a storage node of the cluster group, where the votes are generated by the peer nodes based volume locations of the cluster group which are identified by the peer nodes from distributed metadata stored on the blockchain; transmitting the tie-breaking decision granting ownership of the cluster group to the storage node to a subsystem of the cluster group; and updating, via the blockchain, the distributed metadata with information about a new owner of the cluster group.  
However, Vieyra discloses blockchain-based state of data management and also teaches
via a blockchain application programming interface (API); (see Vierya, [0081] “"Application Layer"- is an abstraction layer that specifies the shared communications protocols and interface methods used by hosts in a communications network”; [0066] “blockchain-based state of data management”).  
via the blockchain API, (see Vierya, [0081] “"Application Layer"-is an abstraction layer that specifies the shared communications protocols and interface methods used by hosts in a communications network”; [0066] “blockchain-based state of data management”).
verify state metadata from distributed metadata stored on the blockchain; (see Vieyra, [0132] “a system which distributes fragments of data which may include metadata”; [0162] “include one or more state metadata 102 which may then be verified by a data state manager 101 which may verify state metadata 102 or fragments from a blockchain fragment distributor 130”).   
updating, via the blockchain, the distributed metadata with information about changes to the state of data (see Vierya, [0148] “the state of data is changed when data is updated and any subsequent updates to data further changes the state of data”; [0162] “include one or more state metadata 102 which may then be verified by a data state manager 101 which may verify state metadata 102 or fragments from a blockchain fragment distributor 130”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of blockchain API and processing distributed metadata as being disclosed and taught by Vierya, in the system taught by Bulleit to yield the predictable results of improving state management of any type of data including metadata (see Vierya, [0030] “The present invention is a major improvement that focuses on state management of any type of data (not just a copy of data that needs to be verified). The present invention is a major improvement that also permeates authentication at various points in the lifecycle of the data (e.g. when data is created, updated, removed, transferred). The present invention is a major improvement that supports verifying the transport of data and the data being transported ( e.g. includes data, data meta, transport, transport meta)”).
The proposed combination of Bulleit and Vierya does not explicitly teach occurrence of a split-brain among storage nodes of a cluster group that includes the plurality of storage nodes; generating a tie-breaking decision which resolves the occurrence of the split-brain among the storage nodes of the cluster group and grants ownership of the cluster group to a storage node of the cluster group, where the votes are generated by the peer nodes based on volume locations of the cluster group which are identified by the peer nodes from distributed metadata stored on the blockchain; transmitting the tie-breaking decision granting ownership of the cluster group to the storage node to a subsystem of the cluster group; and updating, via the blockchain, the distributed metadata with information about a new owner of the cluster group. 
However, Mueller discloses a clustered environment with plurality of nodes and also teaches
occurrence of a split-brain among storage nodes of a cluster group that includes the plurality of storage nodes; (see Mueller, [0002] “as split-brain operation may occur where multiple nodes may decide that is proper to control a resource which should be controlled by one node at a time”; [0010] “a first node of the plurality of clustered nodes, the plurality of clustered nodes each configured to have access to a storage provider resource”).  
generate a tie- breaking decision which resolves the occurrence of the split-brain among the storage nodes of the cluster group (see Mueller, [0057] “each of nodes 410 and 412 may invoke… the tie-breaking process and attempt to declare itself as the primary node to avoid a split-brain operation”; [0010] “a first node of the plurality of clustered nodes, the plurality of clustered nodes each configured to have access to a storage provider resource”) and provides access for the cluster group to a storage node of the cluster group (see Mueller, [0053] “each account 442 may enable the corresponding node to access resource 422 for various operations such as, but not limited to, reading and/or writing data to disk space and/or utilizing other resources of storage provider resource 422… accounts with resource 422 for each node of the cluster may be created independently”; [0058] “an account may be created for each node with resource 422 to enable each node of the cluster to interact with resource 422”) based on volume locations of the cluster group which are identified by the peer nodes (see Mueller, [0055] “Cluster manager 430 for each node monitors the communications to detect a loss of heartbeat message from a peer node”). 
transmitting the tie-breaking decision (see Mueller, [0057] “may attempt to access resource 422… the first node to successfully write the lock code to resource 422 wins the tie-breaking process and continues operating as the primary or master node”) provide access of the cluster group to the storage node (see Mueller, [0053] “each account 442 may enable the corresponding node to access resource 422 for various operations such as, but not limited to, reading and/or writing data to disk space and/or utilizing other resources of storage provider resource 422… accounts with resource 422 for each node of the cluster may be created independently”; [0058] “an account may be created for each node with resource 422 to enable each node of the cluster to interact with resource 422”) provide access of the cluster group (see Mueller, [0053] “each account 442 may enable the corresponding node to access resource 422 for various operations such as, but not limited to, reading and/or writing data to disk space and/or utilizing other resources of storage provider resource 422… accounts with resource 422 for each node of the cluster may be created independently”; [0058] “an account may be created for each node with resource 422 to enable each node of the cluster to interact with resource 422”).
the cluster group (see Mueller, [0053] “each account 442 may enable the corresponding node to access resource 422 for various operations such as, but not limited to, reading and/or writing data to disk space and/or utilizing other resources of storage provider resource 422… accounts with resource 422 for each node of the cluster may be created independently”; [0058] “an account may be created for each node with resource 422 to enable each node of the cluster to interact with resource 422”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of split brain among cluster of nodes to be resolved based on tie-breaking decision and creating new clusters as being disclosed and taught by Mueller, in the system taught by the proposed combination of Bulleit and Vierya to yield the predictable results of effectively managing cluster of nodes and resolving the partition events (see Mueller, [0010] “creating a key by a first node of the plurality of clustered nodes, the plurality of clustered nodes each configured to have access to a storage provider resource; communicating the key to remaining nodes of the plurality of clustered nodes; responsive to detecting a potential partition event, generating by at least one of the plurality of clustered nodes a lock code using the key for reserving the storage provider resource; and responsive to determining an unlocked status of the storage provider resource, resolving the partition event by writing the lock code to the storage provider resource”). 
Claims 8 and 15 incorporate substantively all the limitations of claim 1 in an apparatus (see Bulleit, [0211] “The disclosure is described above with reference to… apparatuses”; [0212] “a processor”) and computer-readable medium form (see Bulleit, [0212] “These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce”) and are rejected under the same rationale.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bulleit, Vierya and Mueller in view of Chalakudi et al. (US 2019/0057379 A1, hereinafter “Chalakudi”).

Regarding claim 2, the proposed combination of Bulleit, Vierya and Mueller teaches
performing the blockchain consensus (see Bulleit, [0062] “variety of methods, such as voting among peer nodes to determine which candidates should be admitted into the healthcare blockchain”; [0105] “new permissions may be added to the healthcare blockchain… subject the permissions conditions stipulated with the modified permissions… private, or permissioned, blockchains of the sort to used in the healthcare blockchain system is the ability for the consensus participating nodes”). 
The proposed combination of Bulleit, Vierya and Mueller does not explicitly teach determining whether the plurality of application instances are registered on the blockchain; and responsive to determining the plurality of application instances are registered on the blockchain performing the blockchain consensus.  
However, Chalakudi discloses registering the application with blockchain and also teaches
determining whether the plurality of application instances are registered on the blockchain; and (see Chalakudi, [0031] “File sender application 142 and/or file receiver application 144 may register with blockchain 108 using an application registration system 138 that assigns a unique blockchain address and/or a unique public/private cryptographic key pair to each application.  The blockchain address, public key, and/or private key may be stored in a central asset registry or application inventory system in association with an identifier (e.g., an application ID) that identifies the registered application”).
responsive to determining the plurality of application instances are registered on the blockchain, identifying unique identifier for registered applications (see Chalakudi, [0031] “The blockchain address, public key, and/or private key may thus serve as a unique identifier for registered applications based on the one-to-one relationship between the registered application and corresponding blockchain address, public key, and/or private key”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of locking disks and granting access to locked disks as being disclosed and taught by Chalakudi, in the system taught by the proposed combination of Bulleit, Vierya and Mueller to yield the predictable results of improving blockchain security (see Chalakudi, [0016] “Consortium and private networks may offer improved control over the content of the blockchain and public networks may leverage the cumulative computing power of the network to improve security”).
Claims 9 and 16 incorporate substantively all the limitations of claim 2 in an apparatus and computer-readable medium form and are rejected under the same rationale.

Claims 3, 5-7, 10, 12-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulleit, Vierya and Mueller in view of Moir et al. (US 2018/0341930 A1, hereinafter “Moir”).

Regarding claim 3, the proposed combination of Bulleit, Vierya and Mueller teaches
wherein the granting comprises granting the ownership (see Bulleit, [0205] “may have been granted permissions to a variety of HIRs associated with the applications arrayed in the vertical axis gallery 1600”) of the cluster group… (see Mueller, [0010] “a first node of the plurality of clustered nodes, the plurality of clustered nodes each configured to have access to a storage provider resource”) of the plurality of storage nodes of the cluster group (see Mueller, [0010] “a first node of the plurality of clustered nodes, the plurality of clustered nodes each configured to have access to a storage provider resource”; [0053] “each account 442 may enable the corresponding node to access resource 422 for various operations such as, but not limited to, reading and/or writing data to disk space and/or utilizing other resources of storage provider resource 422… accounts with resource 422 for each node of the cluster may be created independently”; [0058] “an account may be created for each node with resource 422 to enable each node of the cluster to interact with resource 422”).
The proposed combination of Bulleit, Vierya and Mueller does not explicitly teach granting the ownership to a quorum.
However, Moir discloses a sharded, permissioned, distributed ledger and also teaches
	to a quorum (see Moir, [0051] “A quorum may be considered any majority of the active nodes on the shard”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of quorum of nodes and determining failed nodes as being disclosed and taught by Moir, in the system taught by the proposed combination of Bulleit, Vierya and Mueller to yield the predictable results of substantial throughput improvement (see Moir, [0026] “Because consensus mechanisms used to maintain a single ledger (or an individual shard in the case of sharded ledgers) often scale poorly with the number of participants, such partitioning of resources between shards may also increase the throughput of each individual shard. Combining the advantages of appending transactions to multiple shards in parallel and increasing the throughput of individual shards may result in substantial throughput improvement compared to a monolithic ledger maintained by the same set of resources”).
Claims 10 and 17 incorporate substantively all the limitations of claim 3 in an apparatus and computer-readable medium form and are rejected under the same rationale.

Regarding claim 5, the proposed combination of Bulleit, Vierya and Mueller teaches
determining one or more of the plurality of storage nodes of the cluster group (see Mueller, [0053] “each account 442 may enable the corresponding node to access resource 422 for various operations such as, but not limited to, reading and/or writing data to disk space and/or utilizing other resources of storage provider resource 422… accounts with resource 422 for each node of the cluster may be created independently”; [0058] “an account may be created for each node with resource 422 to enable each node of the cluster to interact with resource 422”).
The proposed combination of Bulleit, Vierya and Mueller does not explicitly teach determining one or more of the plurality of storage nodes has failed.
However, Moir discloses a sharded, permissioned, distributed ledger and also teaches
shards that has failed (see Moir, [0015] “implementing a sharded, permissioned, distributed ledger to dictate desired behavior (e.g., to determine which participants actively maintain a given shard at any point in time), and/or to hold accountable those that fail to comply ( e.g., fail to comply with the ledger protocol and/or consensus algorithm)”; [0138] “If the leader or any of its buddies fail to participate in this protocol”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of quorum of nodes and determining failed nodes as being disclosed and taught by Moir, in the system taught by the proposed combination of Bulleit, Vierya and Mueller to yield the predictable results of substantial throughput improvement (see Moir, [0026] “Because consensus mechanisms used to maintain a single ledger (or an individual shard in the case of sharded ledgers) often scale poorly with the number of participants, such partitioning of resources between shards may also increase the throughput of each individual shard. Combining the advantages of appending transactions to multiple shards in parallel and increasing the throughput of individual shards may result in substantial throughput improvement compared to a monolithic ledger maintained by the same set of resources”).
Claims 12 and 19 incorporate substantively all the limitations of claim 5 in an apparatus and computer-readable medium form and are rejected under the same rationale.

Regarding claim 6, the proposed combination of Bulleit, Vierya, Mueller and Moir teaches
	further comprising: reforming the cluster group with available ones of the plurality of storage nodes based on the tie-breaking decision (see Mueller, [0057] “each of nodes 410 and 412 may invoke its respective lock manager 434.sub.1-2 to invoke the tie-breaking process and attempt to declare itself as the primary node to avoid a split-brain operation.  Each lock manager 434.sub.1-2 may attempt to access resource 422 and write its lock code to resource 422 based on the shared key 450.  In operation, the first node to successfully write the lock code to resource 422 wins the tie-breaking process and continues operating as the primary or master node.  In response to forming a new cluster, a new key 450 is generated and shared among nodes of the new cluster”). The motivation for the proposed combination is maintained.
Claim 13 incorporates substantively all the limitations of claim 6 in an apparatus form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Bulleit, Vierya, Mueller and Moir teaches
	further comprising: transmitting an update transaction comprising (see Bulleit, [0138] “The instructions may also enable permissions for HIRs (e.g., EHR, PHI, etc.) to be established and/or updated on the healthcare blockchain”) reformed cluster group information (see Mueller, [0057] “each of nodes 410 and 412 may invoke its respective lock manager 434.sub.1-2 to invoke the tie-breaking process and attempt to declare itself as the primary node to avoid a split-brain operation.  Each lock manager 434.sub.1-2 may attempt to access resource 422 and write its lock code to resource 422 based on the shared key 450.  In operation, the first node to successfully write the lock code to resource 422 wins the tie-breaking process and continues operating as the primary or master node.  In response to forming a new cluster, a new key 450 is generated and shared among nodes of the new cluster”) to the blockchain; and (see Bulleit, [0104] “the blockchain system(s) 180”). 
storing the update transaction on the blockchain (see Bulleit, [0117] “the update of recording the HIR transaction”; [0138] “The instructions may also enable permissions for HIRs (e.g., EHR, PHI, etc.) to be established and/or updated on the healthcare blockchain”). The motivation for the proposed combination is maintained.
Claim 14 incorporates substantively all the limitations of claim 7 in an apparatus form and is rejected under the same rationale.
Claim 20 incorporates substantively all the limitations of claims 6 and 7 in a computer readable form and is rejected under the same rationale.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bulleit, Vierya and Mueller in view of Hase et al. (US 2016/0350352 A1, hereinafter “Hase”). 

Regarding claim 4, the proposed combination of Bulleit, Vierya and Mueller teaches
used by the plurality of storage nodes; and (see Mueller, [0010] “a first node of the plurality of clustered nodes, the plurality of clustered nodes each configured to have access to a storage provider resource”; [0053] “each account 442 may enable the corresponding node to access resource 422 for various operations such as, but not limited to, reading and/or writing data to disk space and/or utilizing other resources of storage provider resource 422… accounts with resource 422 for each node of the cluster may be created independently”; [0058] “an account may be created for each node with resource 422 to enable each node of the cluster to interact with resource 422”).
to the storage node (see Mueller, [0010] “a first node of the plurality of clustered nodes, the plurality of clustered nodes each configured to have access to a storage provider resource”; [0053] “each account 442 may enable the corresponding node to access resource 422 for various operations such as, but not limited to, reading and/or writing data to disk space and/or utilizing other resources of storage provider resource 422… accounts with resource 422 for each node of the cluster may be created independently”; [0058] “an account may be created for each node with resource 422 to enable each node of the cluster to interact with resource 422”) that is granted the ownership (see Bulleit, [0205] “may have been granted permissions to a variety of HIRs associated with the applications arrayed in the vertical axis gallery 1600”) of the cluster group (see Mueller, [0010] “a first node of the plurality of clustered nodes, the plurality of clustered nodes each configured to have access to a storage provider resource”; [0053] “each account 442 may enable the corresponding node to access resource 422 for various operations such as, but not limited to, reading and/or writing data to disk space and/or utilizing other resources of storage provider resource 422… accounts with resource 422 for each node of the cluster may be created independently”; [0058] “an account may be created for each node with resource 422 to enable each node of the cluster to interact with resource 422”).  
	The proposed combination of Bulleit, Vierya and Mueller does not explicitly teach locking one or more disks used by the plurality of storage nodes; granting access of the one or more locked disks to the storage nodes.
However, Hase discloses locking and accessing disks and also teaches
locking one or more disks used by nodes (see Hase, [0040] “The node that manages the locks for a particular set of blocks is the lock manager for that set of blocks”; [0096] “The lock manager responds to requests to write-to-disk by sending an exclusive lock for a write-to-disk operation”)
granting access of the one or more locked disks to write (see Hase, [0096] “the lock manager may send an exclusive lock granting permission to write-to-disk to the node with the most current version of the locked data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of locking disks and granting access to locked disks as being disclosed and taught by Hase, in the system taught by the proposed combination of Bulleit, Vierya and Mueller to yield the predictable results of providing data consistency when multiple nodes are requesting specific data (see Hase, [0039] “When a node requires access to a block, the node requests read access to the block from a node that has been designated to be the "lock manager" for that block. The lock manager responds by sending a read lock to the requesting node. The read lock grants the requesting node permission to read data items from the block, while not excluding other nodes from requesting other read locks for that block”).
Claims 11 and 18 incorporate substantively all the limitations of claim 4 in an apparatus and computer-readable medium form and are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156